Title: To Alexander Hamilton from Joseph Whipple, 7 October 1791
From: Whipple, Joseph
To: Hamilton, Alexander



Portsmo New Hamp. Octo. 7 1791
Sir

Mr. Flag who was appointed 1st mate of the Revenue Cutter having been absent ever since his appointment has lately returned home, & having enterd into engagements in the Service of a Merchant as Master of a Vessel declines the Acceptance of his Commission which I now return inclosed herewith.
I beg leave to name John Parrot the 2nd Mate to fill the Station of 1st. Mate, his Conduct since he has been in the Service intitles him to this recommendation.
I also beg leave to name John Adams as a suitable person to take the place of Mr. Parrott as 2nd Mate, he is a young man of a reputable Family, has been Several Voyages as Mate of a Vessel & is recommended by several respectable persons—as there was only one Mate on duty, at Capt. Yeatons request I consented that Mr. Adams shoud go on board the 27th. Ulto. & if it shoud please the president to appoint him I hope there will be no impropriety in his Commissions bearing date on the day of his entering on duty.
Mr. Hobert who was recommended for 3rd Mate is at Sea & is soon expected home.
Before the Cutter sailed on the first Cruize I proposed to Cap. Yeaton his supplying the People with Bread & meat at the rate Specified in the Army Rations—and desired him to inform them that the residue of articles or their Value, shoud be made up in Settlement & in the Mean time money shoud be advanced them for the purpose of supplying themselves, with which they were perfectly Satisfied. During the Cruize they fell in with the Cutter Massachusetts whose people they found were furnished with provisions of Bread & Meat & Peas without restriction & with Coffee So this had Such effect on Cap. Yeatons people that he was obliged to dismiss three of them on his return into port. I mention this circumstance to show the Necessity of a Uniformity in the Supplies to these Vessels, as they will have communication with each other. The Scammels Crew caught Fish & were therefore well off for provisions, but Cap. Yeaton is of opinion that without the Aid of Fish which is an uncertain Supply, the quantity of Meat is not Sufficient for people at Sea who cannot be Supplied constantly with Vegetable. I have therefore been under the Necessity of consenting that Cap. Yeaton should Supply his people for the present in the Same manner that Capt. Williams’s people are Supplied managing the Same with prudence. The result of this experiment shall be laid before you.
In consequence of the P.S. to your letter of the 19th. Ulto. I have consulted, what rate pr. Ration in lieu of articles would be satisfactory to the Seamen & find it would greatly exceed the Value of a Sufficient Supply of Provisions, & I do not conceive that any engagements of the Seamen for Supplying themselves would be safe for the Service as no dependence can be had in their providing a sufficient quantity for the Cruize. A person on whom I can depend has proposed to supply the 4 Seamen at 12 Cents ⅌ Ration with a quantity of Provisions which Cap. Yeaton is of opinion would be Satisfactory to the People & which he conceives in necessary, but this quantity exceeds the rations fixed by Law & are as follow.—for 4 Men a Week or 28 Rations

  
    30
    lb Beef
  
  
    8
    lb Pork
  
  
    28
    lb Bread
  
  
    1½
    lb Coffee
  
  
    3
    pints Molases
  
  
    4
    Qts. Peas
  
  
    14
    Jills Rum
  

This will give one & half pound Beef or one pound pork in lieu of the Army Ration & adds Coffee Molss. & Peas instead of Vinegar Salt & Soap. This Might be Contracted for, for a year or any less term.
In conformity with your Circular letter of the 21st. Sep. I have proposed to Cap Yeaton & he agrees to receive Nine Cents for the Ration which he is entitled to draw for himself & boys as well as his extra Rations, to which proposal his Mate Also Accedes, So that no rations will be drawn but for the 4 Seamen. Capt. Yeaton would furnish the Component parts of the fixed Ration for 9 Cents but insists on the impossibility of Satisfying the people therewith.
